EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jorie Stroup (Reg. No. 57,532) on April 20, 2022.
The application has been amended as follows: 

	1.  (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
determine that a remote user device of a user does not include battery management software;
monitor, directly by the computing device, a battery charge level for the remote user device;
identify that [[a]] the battery charge level of the remote user device is below a predetermined threshold value based on the monitoring;
identify at least one in-use device of the user based on real-time data indicating that the at least one in-use device is in use by the user; and
send an alert to the at least one in-use device based on the identifying the at least one in-use device and the identifying the battery charge level of the remote user device is below [[a]] the predetermined threshold value.

15. (Currently Amended) The method of claim 14, further comprising receiving, by the computing device, an indication from the low battery device regarding whether the instructions to the low battery device to implement [[a]] the battery management function were successfully implemented.

20. (Currently Amended) The method of claim 11, wherein the [[a]] first user device of the remote user devices is selected from the group consisting of: electronic accessories, device controllers, internet-of-things (IoT) devices, and combinations thereof.

22. (Currently Amended) A method comprising:
monitoring, by a computing device, battery charge levels for remote user devices;
determining, by the computing device, that one or more of the remote user devices does not include battery management software, wherein the monitoring of the battery charge levels for the one or more of the remote user devices is performed directly by the computing device; 
identifying, by the computing device, that a battery charge level of a first user device of the remote user devices is below a predetermined threshold value based on the monitoring;
identifying, by the computing device, at least one in-use device from the remote user devices based on real-time data indicating that the at least one in-use device is in use by a user; and 
sending, by the computing device, an alert to the at least one in-use device based on the identifying the at least one in-use device and the identifying the battery charge level of the first user device of the remote user devices is below the predetermined threshold value.

The following is an examiner’s statement of reasons for allowance1: 
The Terminal Disclaimer filed by Applicant on 4/5/2022 has overcome the double patenting rejection set forth in the Office Action dated 1/20/2022.
Jones et al., U.S. Patent Application Publication No. 2021/03069556, discloses a communication network that monitors battery power in a first device and alerts a second device when the battery power of the first device is below a threshold [Fig. 4].
Rubowitz, U.S. Patent Application Publication No. 2014/0228062, discloses a device that monitors a battery power level and sends a notification to a contact device when the battery power is below a threshold [Fig. 2].
Knowlson et al., U.S. Patent Application Publication No. 2007/0124608, discloses a method comprising:
monitoring, by a computing device [Fig. 1B: any of control points 150; para. 0039: “Network power manager 140 transmits event notifications to control points subscribed to the power management service.  An event notification is a signal which indicates a current, recent, and/or pending power state of the power managed device, i.e. the device which includes network power manager 140.”], battery charge levels for remote user devices [para. 0057: “In applications in which the network power managed device is the security camera or the fire alarm, the local power manager may manage the power by monitoring the battery levels of the security camera or fire alarm, for example.”];  
identifying, by the computing device, that a battery charge level of a first user device of the remote user devices is below a predetermined threshold value based on the monitoring [para. 0046: “The network power manager in each of the nodes 110E and 110F may transmit an event notification indicating that the device is low on batteries, for example.  In one application, the network power manager also indicates in the event notification that the device will shut off in approximately a certain amount of time if the batteries are not replaced.”]; and 
sending, by the computing device, an alert to the at least one in-use device, wherein the alert includes information about the first user device and information regarding the battery charge level of the first device [para. 0074: “In certain configurations, control point 150 also includes alerter 340.  In certain applications, the alerter alerts the user of the power state of a network power managed device when an event notification from the network power managed device is received at event notification receiver 356.  In certain applications, the alerter uses display 360 to inform a user of the power state of the network power managed device.  Display 360 may display to the user availability of the power managed device, e.g. via a listing on a user interface of devices which are available for immediate data access based on the received event notification.  In certain applications, alerter 340 uses network interface 260 to transmit an alert to another system, e.g. a pager, PDA, mobile phone, email system, or instant messaging system.  For example, if security camera 110E or fire alarm 110F is low on batteries, alerter 340 may be configured to send the user an email to alert the user of the power state of the security camera 110E or fire alarm 110F.”].
Lewis et al., U.S. Patent Application Publication No. 2018/0167342, discloses a step of identifying at least one in-use device from a set of remote user devices based on real-time data indicating that the at least one in-use device is in use by a user [para. 0026: “For example, a user may have a tablet, a smart phone, and a computer. When a service entity transmits a notification to the user, traditionally, three notification sounds will go off at the three user devices (e.g., in response to the notification appearing via the service entity app or operating system of each user device).  If the service entity also transmits notification emails, traditionally, six notification sounds will go off from the three user devices (e.g., in response to receiving an email via an email app plus receiving a notification via the service entity app or operating system of each user device).  The present disclosure determines a user device the user is currently using to transmit notifications to the user device (e.g., and prevent an email notification) in order to deliver a substantially more pleasant user experience.  In one implementation, the present disclosure also determines on which user device the user is currently watching media content via the media player and the notification is sent to that specific user device.  For example, if a user is present on multiple user devices, but is only watching one user device (e.g., a virtual reality headset, second screen playback on a television or tablet or computer, etc.), the present disclosure transmits the notification to the user device that the user is watching.”].
The prior art of record does not teach or suggest, alone or in combination, a method comprising:
monitoring, by a computing device, battery charge levels for remote user devices;
determining, by the computing device, that one or more of the remote user devices does not include battery management software, wherein the monitoring of the battery charge levels for the one or more of the remote user devices is performed directly by the computing device; 
identifying, by the computing device, that a battery charge level of a first user device of the remote user devices is below a predetermined threshold value based on the monitoring;
identifying, by the computing device, at least one in-use device from the remote user devices based on real-time data indicating that the at least one in-use device is in use by a user; and 
sending, by the computing device, an alert to the at least one in-use device based on the identifying the at least one in-use device and the identifying the battery charge level of the first user device of the remote user devices is below the predetermined threshold value.
The prior art record also does teach or suggest, alone or in combination, a method comprising:
monitoring, by a computing device, battery charge levels for remote user devices;
identifying, by the computing device, that a first user device of the remote user devices is a low battery device when a battery charge level of the first user device is below a predetermined threshold value based on the monitoring;
identifying, by the computing device, at least one in-use device from the remote user devices based on real-time data indicating that the at least one in-use device is in use by a user; and
send user selectable battery management options for the low battery device to the at least one in-use device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References were cited in the IDS filed by Applicant on 8/2/2019, and also by the Examiner during prosecution of parent application no. 16/053,045.